Walker, J.
The record before us presents the proceedings in an action brought upon a promissory note, made by the defendants in error to I. A. Paschal, and by Paschal indorsed to the plaintiff in error.
The note was offered in evidence, but showing upon its face that the required revenue stamp had not been affixed to it by the maker, but by the indorsee, the note was excluded from the jury.
The judgment of the District Court in this behalf was erro*135neous. (See Schultz v. Herndon, 32 Texas 390; Id., 774, and subsequent cases.)
The plaintiff in error is entitled to a judgment in this court for the amount of his note, principal and interest, which the clerk is directed to enter.
Reversed and rendered.